DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 27-29, and 31-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 38 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for converting wind or wave power to electricity as recited by independent claim 38, comprising:
receiving an airflow created by a wind or a wave into a hollow interior of a wind or wave power generator, the wind or wave power generator including a stator assembly including a plurality of inductor coils fixed in position and a rotor assembly including a plurality of magnets, wherein the received airflow causes movement of the rotor assembly with respect to the stator assembly; and 
generating electric currents in the inductor coils based on the movement of the rotor assembly to create a relative motion between the magnets and the inductor coils,
wherein the inductor coils are arranged in an array of inductor coils, where each of the inductor coils are independent from one another to independently produce respective currents caused by the relative motion of the magnets relative to the inductor coils of the array so that a failure in one inductor coil is not disruptive to current generation in another inductor coil.

With respect to claim 43 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for converting wind or wave power to electricity as recited by independent claim 43, comprising:
receiving an airflow created by a wind or a wave into a hollow interior of a wind or wave power generator, the wind or wave power generator including a stator assembly including a plurality of inductor coils fixed in position and a rotor assembly including a plurality of magnets, wherein the received airflow causes movement of the rotor assembly with respect to the stator assembly; 
generating electric currents in the inductor coils based on the movement of the rotor assembly to create a relative motion between the magnets and the inductor coils; 
monitoring a local wind condition at the wind or wave power generator; and 
based on the monitored local wind condition, controlling the wind or wave power generator to operate the movement of the rotor assembly to be in a generating mode which slows down a rotation of the rotor assembly while increasing a DC output of the wind or wave power generator.

With respect to claim 45 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for converting wind or wave power to electricity as recited by independent claim 45, comprising:
receiving an airflow created by a wind or a wave into a hollow interior of a wind or wave power generator, the wind or wave power generator including a stator assembly including a plurality of inductor coils fixed in position and a rotor assembly including a plurality of magnets, wherein the received airflow causes movement of the rotor assembly with respect to the stator assembly; 
generating electric currents in the inductor coils based on the movement of the rotor assembly to create a relative motion between the magnets and the inductor coils; and 
wherein a circuit element of the wind or wave power generator comprising at least the plurality of inductor coils are disposed in the wind or wave power generator such that heat generated by the circuit element of the wind or wave power generator is in a path of the airflow directed by stator receiving fins of the stator assembly and deflecting blades of the rotor assembly collectively to cool off the circuit element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832